Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Applicant is advised that should claim 9 be found allowable, claim 11 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The recited “the optional at least one barrier layer” lacks antecedent basis.  In order to advance prosecution, claim 4 will be examined below as if depending from claim 3.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6 and 9-15 are rejected under 35 U.S.C. 103 as being unpatentable over Hajkan GMBH, DE 20 2004 018380 (U1) published January 27, 2005 (hereafter Hajkan) and discussed with reference to the attached machine translations of the description and claims thereof, in view of Dickens, US 2016/0160101 (hereafter Dickens).

Regarding claim 1, Hajkan teaches a self-adhesive vapor barrier (Fig. 1 and claim 1 illustrates a flat adhesive pad that further includes an insulating sheet S, a barrier film layer F, outer double-sided adhesive film layers K (i.e., self-adhesive) protected on their outer surfaces (adhesive sides 3 and 7) by separating layers T (i.e., release sheets or covers)(paras [0019]-[0023]; the pad is provided in a roll form (para [0017]) and used as a flat, adhesive underlay glued to the building side substrate vapor barrier (para [0004]); see also claim 1 recitation of water vapor diffusion resistance). 
The vapor barrier of Hajkan includes:
- at least one carrier film (Fig. 1; the insulation layer S may be understood as a carrier film; also see para [0008] description of the barrier film that may be PE, PET or aluminum or “a plastic film coated or equipped with aluminum,” thus teaching that in one embodiment, a plastic film is a “carrier film” and the aluminum barrier component is coated on or integrated into the plastic film); 
- at least one moisture barrier layer (Fig. 1; para [0008] disclosure of barrier films F made of PE, PET or aluminum and para [0004] describing the barrier as a “vapor” barrier); 
- a first pressure-sensitive adhesive layer . . .  present on a side of the self-adhesive vapor barrier facing the surroundings (Fig. 1; paras [0023]-[0024]; lower adhesive film K that is located outside of and adjacent the film F and has an adhesive surface 3 for press bonding to an on-sight substrate G (see Fig. 2 and para [0026]); 
- a second pressure-sensitive adhesive layer which is present on a side of the carrier film opposite the first pressure-sensitive adhesive layer (Fig. 1; paras [0023]-[0024]; upper adhesive film K illustrated adjacent to the layer S, the film K having adhesive surface 7 for press bonding to flooring P (see Fig. 2 and para [0026]);  it is noted that since both of the adhesive films K of Hajkan are located on a side “facing the surroundings,” i.e., ultimately facing the substrate G or the flooring P, either of the pressure-sensitive layers can be identified as a “first” layer or a “second” layer); and 
a removable covering layer which has been applied to the second pressure- sensitive adhesive layer on a side of the self-adhesive vapor barrier facing the surroundings opposite the carrier film (Fig. 1; para [0023]; cover T located over the adhesive surface 7 and cover T located over the adhesive surface 3, so both adhesive layers include a removable covering layer). 
Hajkan is silent regarding whether its first pressure-sensitive adhesive layer that adheres to substrate G, which may be concrete,  is “resistant to moisture” as required by claim 1.  
Dickens teaches polymeric adhesive compositions that include a silane component wherein the cured product of the adhesive is waterproof, hydrolytically stable and pH resistant (Abstract).  A focus of Dickens is the challenge of providing adhesives for bonding flooring materials to rigid substrates, such as concrete, because such adhesives have been found to fail at elevated concrete moisture levels as well as concrete pH (para [0003]).  According to Dickens, its adhesive composition that includes a silane end-capped polymer component solves this problem as the adhesive composition is both waterproof and pH-resistant (para [0005]).  Embodiments of Dickens include flexible films (para [0034]), with Dickens further teaching adhesive components useful for making the adhesive a pressure-sensitive adhesive (para [0044]).  Dickens teaches its waterproof adhesive bond has been found to be alkali stable to pH 14 (para [0046]).
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claims of the invention to modify the vapor barrier of Hajkan to incorporate an adhesive composition according to Dickens for either of the pressure 
Claim 1 ends with two wherein clauses, each reciting a property of the vapor barrier (peel resistance ranges after application to a substrate and after aging, according to a standard identified as DIN EN 1939:2003).  The claimed materials are the same or are rendered obvious by the materials taught by Hajkan/Dickens.  Therefore, the claimed and prior art materials are presumed to have the same properties. The burden is shifted to the applicant to prove otherwise.  In re Fitzgerald 205 USPQ 495.  The courts have held that where the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of the claimed product. Whether the rejection is based on "inherency" under 35 USC § 102, on prima facie obviousness" under 35 USC § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art products." In re Best, 562 F2d 1252, 1255, 195 USPQ 430, 433-4 (CCPA 1977).

Regarding claim 2, see Hajkan at para [0022] and claim 1, teaching a water diffusion resistance sD of at least 100 m or more, overlapping the claimed range of at prima facie case of obviousness occurs where claimed ranges overlap or lie inside ranges disclosed by the prior art.  MPEP 2144.05.

Regarding claims 3 and 4, Hajkan teaches an aluminum vapor barrier at para [0008], aluminum being known to be impermeable to plasticizers.  See discussion at claim 1 above and para [0008] of Hajkan teaching the aluminum moisture barrier integrated into a plastic carrier film.  

Regarding claim 5, see discussion at the rejection of claim 1 above incorporated herein of the adhesive composition of Dickens being resistant up to pH 14, thus overlapping and rendering obvious the recited pH range of 8.0-13.5. MPEP 2144.05.

Regarding claim 6, see the discussion of the rejection of claim 1 above incorporated herein, the moisture barrier layer of Hajkan being located between the carrier film and the second pressure-sensitive adhesive layer when the aluminum barrier is integrated in the plastic film. 

Regarding claims 9 and 11, please see the claim objection above.  On the merits, see Fig. 2 and para [0024] disclosure of Hajkan that the vapor barrier of Hajkan is applied to or laid on the substrate G, that may be a concrete floor, concrete known to include residual moisture (see discussion of Dickens at the rejection of claim 1 above incorporated herein).  

claim 10, that recites a property of the substrate, the claimed substrate material (concrete) is the same as the substrate material taught by Hajkan/Dickens. Therefore, the claimed and prior art materials are presumed to have the same properties. The burden is shifted to the applicant to prove otherwise.  In re Fitzgerald 205 USPQ 495.  The courts have held that where the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of the claimed product. Whether the rejection is based on "inherency" under 35 USC § 102, on prima facie obviousness" under 35 USC § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art products." In re Best, 562 F2d 1252, 1255, 195 USPQ 430, 433-4 (CCPA 1977).

Regarding claim 12, Hajkan teaches application of a plurality of vapor barriers in an overlapping manner at para [0025]).

Regarding claim 13, a method of applying a plurality of vapor barriers according to Hajkan includes applying so as to adjoin the barriers to one another, the first and second pressure-sensitive adhesive layers including overhanging portions 5 being two-sided self-adhesive tape applied to the substrate containing residual moisture underneath the adjoining places of the self-adhesive vapor barriers.  The overhanging portions 5 also including the moisture barrier layer F. 
claim 14, see Hajkan at para [0022] and claim 1, teaching a water diffusion resistance sD of at least 100 m or more, overlapping and rendering obvious the claimed range of at least 50 m. MPEP 2144.05.

Regarding claim 15, removal of the covering (separating layer T) and application of a floor covering P is illustrated at Fig. 2 and taught at para [0026] of Hajkan.

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Hajkan in view of Dickens as applied to claim 1 and further in view of Sieber et al., US 2007/0248817 (hereafter Sieber).

Regarding each of claims 7 and 8, Hajkan/Dickens is silent as to application weights of its first and second adhesive layers.  
Sieber teaches a self-adhesive film for attaching a floor covering to a floor (Abstract).  Sieber further teaches that in order to accomplish an especially reliable and durable adhesive fastening of a floor covering, while at the same time accomplish residue-free detachability from the floor, it is preferred that the bottom surface of the film have a bond strength that is less than the bond strength of the adhesive coating of the top surface (para [0026]).  One way in which Sieber accomplishes this is by means of different average application weights, wherein the surface with the higher bond strength has a higher average adhesive application weight (para [0027]).  Thus, the application weights are result effective variables, i.e., a variable which achieves a recognized result.    In Sieber, the range on the top surface of the adhesive film was from 5 to 250 g/m2 and 2, these ranges overlapping the claim 7 adhesive application mass of 10-200 g/m2 and the claim 8 adhesive application mass of 10-100 g/m2.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claims of the invention to modify the method of Hajkan/Dickens to provide upper and lower pressure-sensitive adhesive layer application weights as taught by Sieber for the benefit of controlling respective bond strengths in order to not only provide durable fastening, but also desirable detachability, the application weights falling within ranges of Sieber, depending upon the materials and the desired bond strengths, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA L SCHALLER whose telephone number is (408)918-7619.  The examiner can normally be reached on Monday-Friday 8 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CYNTHIA L SCHALLER/Examiner, Art Unit 1746